DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed 03/15/2021 have been entered. Claims 1-7 remain pending in the application. 
Applicant's arguments, filed 03/15/2021 with respect to the rejection of Claims 1-7 under 35 U.S.C. 112(a), have been fully considered and are persuasive. Therefore, the previous rejections have been withdrawn. However, upon further consideration, new ground(s) of rejection have been raised (see below). 
 Applicant's arguments, filed 03/15/2021 with respect to the rejection of Claims 1-7 under 35 U.S.C. 112(b), have been fully considered and are persuasive. Therefore, the previous rejections have been withdrawn. 

Response to Arguments
Applicant's arguments, with respect to nonstatutory provisional double patenting filed 03/15/2021 have been fully considered but they are not persuasive. Due to the current amendments, the double patenting rejection is maintained and updated for a clear record since no Terminal Disclaimer has been filed. The double patenting rejection will be withdrawn when an appropriate Terminal Disclaimer has been filed.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and double patenting, set forth in this Office action.
Representative Claim 1 has been amended to recite, at least in part: 
in response to determining that all confidence levels for each composition vector in the predictive model are not above a predetermined threshold value, selecting a next composition to be rated by the user responsive to an uncertainty of the predicted rating value for the composition vector associated with the next composition, the next composition selected based on a closenessAMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTIONPage 3 of 13 Serial Number: 14/979,759to a centroid of a second cluster within the composition space, the next composition selected to increase the confidence level of the predicted rating values in the fewest number of inquiries

Specifically, it appears, based on the claim language, that “selecting a next composition to be rated by a user” depends on three distinct criteria:
1. “responsive to an uncertainty of the predicted rating value…” 
2. “…based on a closeness to a centroid of a second cluster within the composition space.” 
3. “…to increase the confidence level of the predicted rating values in the fewest number of inquiries.” 
That is, the next composition selected requires all three of the above criteria to be met in order to be selected. 
However, the above limitation does not use a conjunction to connect the clauses within the above limitation. Under the broadest reasonable interpretation, the examiner has interpreted that there is an implicit “and”.

The prior art of record does not teach or suggest using all of “uncertainty”, “closeness”, and “confidence” level to select a next composition. 

The best prior art is Demir et al. (“A Novel Active Learning Method in Relevance Feedback for Content-Based Remote Sensing Image Retrieval”, NPL May 2015). 
Demir discloses a “triple criteria [active learning] method.” In particular, Demir Pgs. 2325-2326 discusses these criteria. First, Pg. 2325 Section B recites “[a]t each iteration, the proposed AL method jointly evaluates the aforementioned three criteria by a strategy that is based on two consecutive steps to select the batch S of images. In the first step, the…most uncertain images are selected according to the standard [Margin Sampling] MS technique…In the second step, the most diverse h images among these m uncertain…images are chosen from the highest density regions of the feature space…” 
Demir continues on Pg. 2326 and discusses the use of kernel k-means clustering to measure the density and diversity of the images selected in the above first step. 
Demir then concludes and recites “[i]t is worth noting that the joint use of the three criteria results in the selection of informative (as a result of uncertainty and diversity criteria) and representative (as a result of the density criterion) images to annotate.” 

However, Demir, alone or in combination with the applied art of record fails to teach: 
1. Selecting the next composition based on a confidence level and getting that confidence level “within the fewest number of inquiries.”  

For at least this reason, Claim 1 is allowable. 
However, this limitation, as understood does NOT appear to have support within the as-filed specification. The examiner refers to the rejection under 112(a) below.
Further, due to virtue of dependency, Claims 2-7 are allowable.
 Because of this, no art rejection is present in the instant action. 
Double Patenting
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-15 of copending Application No. 14/979,759. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover the same scope of invention of the instant application.

Copending Application: 14/979,759
Instant Application 15/007,813
Claim 9: A system to generate a modified material composition, the system 
Claim 1: A computer implemented method to learn a user's preferences 

receiving, by a processor, one or more input compositions, each input composition comprising one or more materials each input composition comprising one or more materials, the one or more input compositions comprising a subset of a composition space
assigning a material vector to each of the materials
assigning a material vector to each of the materials
learning for each of the one or more input compositions a composition vector based on the material vectors of the materials that form each composition
learning for each of the one or more input compositions a composition vector based on the material vectors of the materials that form each composition
assigning a predicted rating value to each of the composition vectors, each predicted rating value having a confidence level
 assigning a predicted rating value to each of the composition vectors, each predicted rating value having a confidence level


Selecting an initial composition to be rated by a user the initial composition selected based on a closeness to a centroid of a first cluster within the composition space

presenting the initial composition to be rated to the user
 presenting the initial composition to be rated to the user
receiving a user rating for the initial composition
receiving a user rating for the initial  composition
adjusting the predicted rating values and confidence levels of the composition vectors that have not been rated by the user based on the received user rating for the initial composition.
adjusting the predicted rating values and confidence levels of the composition vectors that have not been rated by the user based on the received user rating for the initial composition
Building a predictive model to predict the user’s ratings for composition based on the predicted rating values and confidence levels of the composition vectors
Building a predictive model to predict the user’s ratings for composition based on the predicted rating values and confidence levels of the composition vectors
in response to determining that all confidence levels for each composition vector in the predictive model are not 




Receiving a constraint identifying a first material
Responsive to receiving the constraint, determine a substitute material for the first material based on the predictive model
Responsive to receiving the constraint, determine a substitute material for the first material based on the predictive model
Recommending a new composition comprising the substitute material to the user 
Recommending a new composition comprising the substitute material to the user 
Claim 10: The system claim 9, wherein the material vectors are learned by training an artificial neural network
Claim 2: The computer implemented method of claim 1, wherein the material vectors are learned by training an artificial neural network.
Claim 11: The system of claim 10, wherein inputs and outputs of the artificial neural YOR920151071US2 2network include one or more materials from a prior example composition.
Claim 3: The computer implemented method of claim 2, wherein inputs and outputs of the artificial neural network include one or more materials from a prior example composition.
Claim 12: The system of claim 9, wherein the composition vector is learned based on the material vectors of respective materials of respective compositions and proportions of the materials within the respective compositions.
Claim 4: The computer implemented method of claim 1, wherein the composition vector is learned based on the material vectors of respective materials of respective compositions and proportions of the materials within the respective compositions.
Claim 13: The system of claim 12, wherein ensemble-normalized proportion weights are computed for each material.
Claim 5: The computer implemented method of claim 4, wherein ensemble-normalized proportion weights are computed for each material.
Claim 14: The system of claim 13, wherein the ensemble-normalized weights are responsive to at least one of 
Claim 6: The computer implemented method of claim 5, wherein the ensemble-normalized weights are responsive to at 
Claim 15: The system of claim 9, wherein the materials are ingredients and the compositions are recipes.
Claim 7: The computer implemented method of claim 1, wherein the materials are ingredients and the compositions are recipes.




Note that claims directed to a method which is implemented on one or more processors is not patentably distinct from a system, a memory having computer readable instructions and a processor configured to execute the computer readable instructions to carry out the identical method steps because in both cases, it is inherent that the method implemented by one or more processors is responsive to program instructions recorded on a computer program product, and conversely, there is in fact no reason to produce a computer program product or system comprising steps to perform a method except for it to cause the performance of said method by one or more processors. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites, at least in part: 


Under the broadest reasonable interpretation, the above limitation does NOT have support within the as-filed specification. 
Specifically, as noted above, it appears, based on the claim language, that “selecting a next composition to be rated by a user” depends on three distinct and mutually exclusive criteria:
1. “responsive to an uncertainty of the predicted rating value…” That is, the system predicts the rating of a composition vector. This predicted rating has some value of “uncertainty.”
2. “…based on a closeness to a centroid of a second cluster within the composition space.” 
3. “…to increase the confidence level of the predicted rating values in the fewest number of inquiries.” 
Under the broadest reasonable interpretation of the claim language, there appears to be an implicit “and”. That is, the next composition selected requires all three of the above criteria to be met in order to be selected. Further, under BRI, each of the above three criteria are distinct and do not encompass each other. 
The as-filed specification fails to disclose that the above three criteria are used together (e.g. implicit “And”, concurrently). Rather, it appears that the selection is, at best, only based on one of the above three criteria. 
While each of the three criteria above appears to be supported in their own right, the claimed combination, which requires all three, does not appear to have NOT support, implicitly or explicitly.
After considering the specification as a whole, the examiner has identified the following portions of the specification which are pertinent to the issue: 
1. [0046]-[0047] describes how the system of the instant invention selects the next composition. In particular [0046] recites “…each selected composition from the unknown/predicted composition may be selected based on cluster based querying…or [Emphasis added] may be based on uncertainty-based querying…” As can be seen, while “uncertainty based querying” (the first claimed criteria) does have support and also “cluster based querying” (the second claimed criteria) does have support, the specification makes it clear that only one (denoted by the “or”) is ever used to select a next composition at any one time; not both as is claimed. 
2. [0039] describes “cluster-based querying.” It recites: “in some embodiments, the initial inquiries to generate the initial data set 302 may be based on cluster-based querying. For example, the compositions of the group of compositions may be clustered based on composition vectors (as described above). A clustering algorithm may be employed, as known in the art, such as...(GMM) or k-means. The initial queried compositions may be selected based on a closeness to a centroid of a cluster, and may be responsive to, for example, cluster size, cluster distance from a prior query, and/or fails to describe that the algorithm uses both “uncertainty” AND “cluster distance” AND “confidence” as is claimed. 
2. [0044] is at least one disclosure of the “confidence” level criteria (the third criteria). This paragraph recites, at least in part:  “Accordingly, the goal of each inquiry is to improve the overall confidence, and in some embodiments, the goal is provide the highest level of confidence in the fewest number of inquiries.” Again, as can be seen, while it appears that selecting the next composition to be rated can be based on a confidence level, the specification fails to disclose that this confidence level is used “together” with either the uncertainty measure or the distance based measure. Further, the examiner notes that the confidence level appears to be a “side effect” rather than an affirmative reason to select a next composition. That is, at best, the specification appears to disclose that when selecting the next composition, uncertainty or “closeness” is used and by the mere fact that one of those is used, confidence level will change. 
From the above analysis and evidence it appears that the above limitation does NOT have support within the as-filed specification and thus a rejection under 112(a) is appropriate. 
	




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.C.T./Examiner, Art Unit 2126  
                                                                                                                                                                                           
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116